

113 SRES 334 ATS: Recognizing the goals of Catholic Schools Week and honoring the valuable contributions of Catholic schools in the United States.
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 334IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Vitter (for himself, Mr. Johanns, and Ms. Landrieu) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsJanuary 28, 2014Committee discharged; considered and agreed toRESOLUTIONRecognizing the goals of Catholic Schools Week and honoring the valuable contributions of Catholic schools in the United States.Whereas Catholic schools in the United States have received international acclaim for academic excellence while providing students with lessons that extend far beyond the classroom;Whereas Catholic schools present a broad curriculum that emphasizes the lifelong development of moral, intellectual, physical, and social values in the young people of the United States;Whereas Catholic schools in the United States today educate 2,001,740 students and maintain a student-to-teacher ratio of 13 to 1;Whereas the faculty members of Catholic schools teach a highly diverse body of students;Whereas the graduation rate for all Catholic schools is 99 percent;Whereas 85 percent of Catholic high school graduates go on to college;Whereas Catholic schools produce students who are strongly dedicated to faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual character and moral development; andWhereas in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated: Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.: Now, therefore, be itThat the Senate—(1)recognizes the goals of Catholic Schools Week, an event cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops that recognizes the vital contributions of thousands of Catholic elementary and secondary schools in the United States;  and(2)commends Catholic schools, students, parents, and teachers across the United States for ongoing contributions to education and for playing a vital role in promoting and ensuring a brighter, stronger future for the United States.